Citation Nr: 1755304	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-13 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to May 3, 2017, and for a rating in excess of 10 percent after May 3, 2017.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board of Veterans Appeals' (Board) docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served honorably in the U. S. Air Force from December 1962 to May 1975 and from November 1975 until June 1983.  

This matter comes before the Board on appeal from a June 2011 rating decision issue by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The rating decision granted service connection for bilateral hearing loss (BHL) and assigned a noncompensable rating effective March 26, 2010.  The decision denied service connection for diabetes mellitus (DM) and peripheral neuropathy.

A hearing was held and the Veteran testified before the Board in January 2017.  A transcript of the hearing is of record.  

Prior to the Board hearing the RO issued a June 2014 rating decision granting service connection for DM and assigning a disability rating of 20 percent.  Service connection for peripheral neuropathy was granted by a Board decision of April 2017.  As these actions represent complete grants of the benefits sought, issues of entitlement to service connection for DM and peripheral neuropathy are no longer before the Board.

The Board's April 2017 decision remanded the issue of initial rating for BHL for additional development.  After a new VA audiology exam, a July rating decision increased the disability rating for BHL to 10 percent effective May 3, 2017.  A Supplemental Statement of the Case was issued in July 2017 and the claim was returned to the Board for continued adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.
REMAND

The Veterans record now includes audiology examinations with audiometric testing which can be used to assess hearing loss for VA purposes from May 2011 and May 2017.  38 C.F.R. § 3.385.  Following the previous remand additional medical records were obtained from Bay Pines VA Healthcare System.  The Bay Pines records include an audiology note from January 4, 2016 which states, "[h]earing has changed since last examination on May 7, 2011.  Hearing has worsened by 10-15 dB from 500-6000 Hz for the right ear.  Hearing has worsened by 10 dB at 2000 Hz for the left ear.  Hearing remains sensorineural in nature as evidenced by bone conduction scores obtained today.  WRS: 64% bilaterally.  WIN: severe impairment bilaterally."  Specific test scores are not listed in the note or found elsewhere in the records obtained; however, the note states, "Audiometric Summary available in CPRS Tools/Audiogram Display."

The test data referred to by the January 2016 audiology note is relevant to the determination of this Veteran's disability rating and the effective date of any increase in rating.  The RO should obtain and associate with the file the test results referenced in the audiology note.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for an increased initial rating for BHL.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the audiometric test results referenced in the January 4, 2016 audiology note from Bay Pines VA Healthcare System.  If this information is not available, document efforts to obtain it, notify the Veteran of the efforts made, and provide reasons the information was not obtained.

2.  After completing the development directed above and any other development deemed necessary, readjudicate the claim remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should be then returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

